Name: Commission Regulation (EEC) No 1121/84 of 24 April 1984 amending Regulation (EEC) No 900/84 as regards the coefficients to be applied to certain monetary compensatory amounts fixed in advance in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 4. 84 Official Journal of the European Communities No L 108 / 15 COMMISSION REGULATION (EEC) No 1121/84 of 24 April 1984 amending Regulation (EEC) No 900/84 as regards the coefficients be applied to certain monetary compensatory amounts fixed in advance in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, (EEC) No 1881 /83 (6) and (EEC) No 1883/83 0, both as last amended by Regulation (EEC) No 938/84 (8) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the tempo ­ rary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 855/84 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84, Having regard to Council Regulation (EEC) No 855/84 of 31 March 1984 on the calculation and the dis ­ mantlement of the monetary compensatory amounts applying to certain agricultural products, and in parti ­ cular Article 7 thereof, Article 1 Regulation (EEC) No 900/84 is hereby amended as follows : 1 . The following Article 4a is inserted : 'Article 4a 1 . In the sugar sector, and by way of derogation from Articles 2 and 4, the coefficients to be applied to export refunds and monetary compensatory amounts fixed in advance as a result of a partial invitation to tender effected during the period 2 May to 30 June 1984 pursuant to the supplemen ­ tary standing invitations to , tender for the export of sugar as referred to in Regulations (EEC) No 1881 /83 and (EEC) No 1883/83 shall be those set out in Annex V. 2. For the purpose of the adjustments specified in paragraph 1 , the application for advance fixing of the monetary compensatory amount shall be considered to have been lodged on the last day of the period for the submission of tenders in response to the partial invitation in question .' 2. The Annex to this Regulation is added. Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 900/84 (4), as last amended by Regulation (EEC) No 1090/84 0 ; Whereas for the sugar sector the new method of calcu ­ lating monetary compensatory amounts and the new representative rates come into force at the beginning of the 1 984/85 marketing year ; whereas, for the sake of equality of treatment of interested parties, measures within the meaning of Article 7 of Regulation (EEC) No 855/84 should be adopted ; whereas these consist in adjusting monetary compensatory amounts and export refunds fixed in advance before the beginning of the new marketing year as a result of the supple ­ mentary standing invitations to tender for the export of sugar from 1 July 1984 as referred to in Regulations Article 2 This Regulation shall enter into force on 26 April 1984. (  ) OJ No L 106, 12. 5. 1971 , p. 1 . 0 OJ No L 90, 1 . 4 . 1984, p. 1 . 0 OJ No L 132, 21 . 5 . 1983, p. 33 . (4) OJ No L 92, 2. 4. 1984, p. 2 . 0 OJ No L 106, 19 . 4 . 1984, p. 43 . (6) OJ No L 187, 12 . 7 . 1983, p . 10 . 0 OJ No L 187, 12 . 7 . 1983, p . 20 . (8) OJ No L 96, 6 . 4. 1984, p . 18 . No L 108/ 16 Official Journal of the European Communities 25 . 4 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 April 1984. For the Commission Poul DALSAGER Member of the Commission ANNEX 'ANNEX V SUGAR SECTOR Adjustments to be made pursuant to Article 7 of Regulation (EEC) No 855/84 to export refunds and monetary compensatory amounts fixed in advance as a result of the supple ­ mentary standing invitations to tender as referred to in Regulations (EEC) No 1881/83 and (EEC) No 1883/83 Member State Coefficients of adjustment to be applied to monetary compensatory amounts fixed in advance Monetary coefficients to be applied to export refunds Germany 0,693878 0,932 Netherlands 0,448276 0,974 United Kingdom 0 1,000 Denmark 0 1,022 BLEU 0 1,034 Ireland 0 1,034 Italy 0 1,068 France 0,480910 1,080 Greece 0 1,172'